NO. 07-03-0005-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     MARCH 15, 2004

                          ______________________________


                      ALBERTO GEORGE BARRON, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                   NO. B 3664-0111; HONORABLE ED SELF, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                        ORDER OF ABATEMENT AND REMAND


        Appellant Alberto George Barron has given notice of appeal from a conviction and

sentence in Cause No. B 3664-0111 in the 242nd District Court of Swisher County, Texas

(the trial court). The appellate court clerk received and filed the trial court clerk’s record

on April 9, 2003, and received and filed the trial court reporter’s record on October 15,

2003.
       This court has granted two extensions of the time for filing appellant’s brief. The

brief was due on January 23, 2004, pursuant to the most recent extension of time granted

for filing of the brief. On February 24, 2004, the appellate clerk sent appellant’s counsel

a letter requesting the status of the appellant’s brief. A response to that letter was to be

filed no later than March 9, 2004. There has been no response to that letter. The clerk’s

record reflects that appellant’s counsel is retained, not appointed.


       The series of motions to extend time for filing of appellant’s brief, which has not

been filed as of the date of this order, warrants remand of this matter to the trial court for

determination of what measures would be appropriate to assure diligent pursuit of the

appeal.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant

desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, whether

appellant has knowledge of and concurs in the delay in filing of his appellate brief to the

extent that any sanctions for delay in filing of appellant’s brief would be appropriately

assessed against appellant; and (3) what orders, if any, should be entered to assure the

filing of appropriate notices and documentation to dismiss appellant’s appeal if appellant

does not desire to prosecute this appeal, or, if appellant desires to prosecute this appeal,

to assure that the appeal will be diligently pursued. If the trial court determines that the

present attorney for appellant should be replaced, the court should cause the clerk of this



                                             -2-
court to be furnished the name, address, and State Bar of Texas identification number of

the newly-appointed or newly-retained attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a supplemental reporter’s record; (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this court. TEX . R. APP. P. 38.8(b)(3). In the

absence of a request for extension of time from the trial court, the supplemental clerk’s

record, supplemental reporter’s record, and any additional proceeding records, including

any orders, findings, conclusions and recommendations, are to be sent so as to be

received by the clerk of this court not later than April 22, 2004.




                                                   Per Curiam


Do not publish.




                                             -3-